Citation Nr: 0511962	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  01-05 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals, shell 
fragment wounds to the right chest, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service which 
ended in June 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 2003, this case was remanded for further 
development.  

It appears that the veteran's representative in a May 2002 
informal hearing presentation and a January 2005 statement, 
appeared to raise claims for rib removal and pulmonary 
emphysema and fibrosis.  The Board hereby refers these 
matters to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected residuals, shell fragment 
wounds to the right chest, are characterized by shell 
fragment wound scars and thoracotomy scars of the right chest 
status post wounding by shell fragments, old right 6th rib 
fracture deformity, and 2 small metallic foreign bodies right 
upper lung zone; there is no evidence of cardinal signs and 
symptoms of muscle disability, no significant residual 
pulmonary functional defect, no indication on palpation of 
loss of deep fascia and muscle substance.  


CONCLUSION OF LAW

The criteria for an assignment in excess of 10 percent for 
the veteran's service-connected residuals of shell fragment 
wounds to the right chest have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5321 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
February 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the February 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the February 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA medical records and examinations.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of shell fragment 
wound to the right chest, warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected residuals, of shell fragment 
wounds to the right chest, has been rated by the RO under the 
provisions of Diagnostic Code 5321.  Under Code 5321, which 
pertains to muscle injuries to Muscle Group (MG) XXI, muscles 
of respiration (thoracic muscle group), slight disability 
warrants a zero percent rating, while a 10 percent rating is 
in order for moderate disability, and a severe or moderately 
severe disability warrants a 20 percent rating.  See 38 
C.F.R. § 4.73.

38 C.F.R. § 4.56 sets forth the definitions of such terms as 
"slight," "moderate," "moderately severe," and "severe."

A slight muscle disability is shown by a simple wound of the 
muscle without debridement or infection.  The history and 
complaints will include a service department record of a 
superficial wound, with brief treatment and a return to duty.  
The healing will be with good functional results and no 
cardinal signs or symptoms of muscle disability.  38 C.F.R. § 
4.56(d)(1).

A moderate disability of the muscles is shown by a through-
and-through or deep penetrating wound of short track from a 
single bullet, or a small shell or shrapnel fragment, without 
the explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaints will include a service department record or other 
evidence of in-service treatment for the wound.  There will 
also be a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating the short 
track of the missile through muscle tissue.  There will also 
be some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or a lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side demonstrating 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles is shown by a through-and-
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: x- ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile. 38 
C.F.R. § 4.56(d)(4).

The cardinal signs and symptoms of muscle disability include 
loss of power, weakness, a lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c).

Service medical records include an April 1968 narrative 
summary, which revealed that after the veteran was wounded in 
January 1968 in Vietnam, he was treated with right 
thoracotomy because of difficulty swallowing and a question 
of an esophageal rent.  Physical examination was completely 
negative except for thoracotomy wound of the right lateral 
thorax and contracture of the right axilla secondary to soft 
tissue wound.  The course in the hospital showed that the 
veteran was discharged to convalescent leave on March 17, 
1968 and returned on April 17, 1968 with no complaints.  The 
veteran was discharged to duty with a temporary P3 profile 
for 30 days.  The diagnosis was status post fragment wounds, 
multiple of chest and right axillary region incurred in 
Vietnam in January 1968.  He also was status post perforation 
of esophagus secondary to status post fragment wounds.  

Service medical records indicated that the veteran was hit by 
motor fragments in his right chest and had a right 
thoracotomy shortly after the injury because of questionable 
trouble swallowing.  January 1968 entries showed that the 
veteran had a through and through wound of the thoracic 
esophagus, with motor fragment wound to the right chest wall.  
The veteran had a hole in the esophagus.  As mentioned above, 
the veteran underwent a right thoracotomy, and other 
procedures including closure of the esophagus, debridement of 
mortar fragment wounds, tracheostomy, esophagoscopy.  A 
January 1968 radiographic report showed extensive contusion 
of the right mid lung with several posterior intra pulmonary 
fragments.  The examiner noted comminuted of the lateral 3rd 
thru 6th ribs and fracture blade of scapula.  There were 
fragments in the right lateral chest wall.  The abdomen had 
one fragment in the right posterior flank.  The right forearm 
apparently had multiple deep superficial fragments, the right 
shoulder had a comminuted fracture tip of scapula and several 
deep fragments.  

The veteran underwent an esophagoscopy, bronchoscopy, and 
laryngoscopy.  The operative diagnoses of the laryngoscopy 
included partial fixation of right artenoid with overflow 
from hypopharynx into larynx.  The veteran was asked to do 
exercises including deep breathing and range of motion.  
February 1968 x-rays of the chest revealed obliteration of 
the right lateral costophrenic angle undoubtedly due to a 
hemothorax.  There was a fracture involving the posterior 
aspect of the right 6th rib and a slightly comminuted 
fracture was noted involving the axillary border of the right 
scapula.  

March 1968 x-rays showed that there was an area of persistent 
deformity involving the subcarnial esophagus on the right.  
There was good distensibility of the esophagus, there was no 
evidence of any leak from the esophagus.  X-rays of the chest 
revealed blunting of the right costophrenic angle as well as 
fibrotic changes in the right midlung field.  Metallic 
density of foreign bodies were superimposed over the right 
lung field.  Fracture of the 5th and possibly 4th ribs on the 
right were noted.  Both lungs were expanded, the left lung 
field was clear.  

The veteran's April 1968 reenlistment examination indicated 
that chest x-rays showed some metallic densities overlie 
right chest.  Post traumatic changes were seen on right with 
pleural reaction extending up right lower lateral thoracic 
wall and rib fractures on right.  Some parenchymal scarring 
was seen in right upper lateral lung field and there was a 
calcific density overlying right scapula.  There were 
multiple fragment scars on right chest.  The veteran's 
January 1969 retirement examination found a right-sided 
thoracotomy scar, and multiple fragment wounds right side, 
chest and back.  There were four 1-inch scars on the right 
forearm, and 8-inch scar posterior to the right axilla.  The 
examiner noted that there were multiple fragment wounds right 
side of the chest and back, and right forearm, incurred in 
Vietnam in 1968.   

The veteran's March 1996 VA examination indicated that the 
veteran's lungs were sound clear to auscultation and 
percussion.  In July 2000 the veteran was afforded a VA 
examination for shell fragment wound scars of the right 
chest.  The examiner found that the veteran had shell 
fragment wound scars, one 1-inch scar anterior and one 1-inch 
scar in the 12-inch surgical scar in his right chest.  He had 
2 surgical scars in the right chest, one 8 inch long running 
anterior and posterior in the right axilla.  The other scar 
was at about the level of the 6th or 7th rib on the right 
chest wall.  Both of these scars run from the anterior to 
posterior laterally along the chest.  They were both well 
healed.  The veteran stated that he was short of breath, 
otherwise he stated the scars were not painful and until 5-6 
years ago, he did not get short of breath.  The veteran had 
normal motion in the right shoulder.  The examiner stated 
that there were shell fragment wound scars of the right chest 
with surgical scars from removal of shell fragment wounds and 
exploration after his injury.  The diagnosis was shell 
fragment wound scars and thoracotomy scars of the right chest 
status post wounding by shell fragments.  An accompanying x-
ray showed old right 6th rib fracture deformity, 2 small 
metallic foreign bodies right upper lung zone, subsegmental 
atelectasis/scar left lateral costophrenic angle, and it was 
noted that a small nodular lesion of the left base may be 
calcified.  

A May 2001 VA radiology report revealed that chest wall 
structures were intact.  The thoracic aorta was ectatic and 
tortuous, but no hilar mediastinal mass or cardiomegaly was 
seen.  The diaphragmatic leaves were normal in station, but 
were flattened in contour.  Lung fields demonstrated minimal 
bilateral pulmonary emphysema and fibrosis, but no active 
lung or pleural disease was seen.  The frontal view of the 
exam showed at least 3 small isolated opacities in line with 
the upper right chest and shoulder region.  The respiratory 
therapy/pulmonary functions showed that pre-drug spirometry 
had FEV1 was 93 % Pred and post drug was 98% Pred.  

The veteran's last VA examination of record was in September 
2001.  In presenting the medical history as apparently 
reported by the veteran, the examiner stated that the veteran 
sustained multiple shrapnel wounds to his right chest during 
service, had a thoracotomy with patching up of his right 
lung, removal of a rib, and removal of the shrapnel fragments 
in the chest.  The veteran complained of soreness in the 
posterior aspect of the chest, mostly in the morning.  The 
veteran apparently stated that he could walk one mile with 
resultant slight shortness of breath, and had no cough or 
sputum production.  Upon physical examination the right chest 
showed a scar from the right mid thorax around the right side 
of the chest up to one-inch lateral to the sternum in the 
front, measuring 53 cm in length.  It was well healed.  There 
was another scar above that, which was from the right 
posterior chest from the lateral scapula area into the right 
anterior aspect of the right axilla.  This was well healed.  
There was still another scar at the right lower chest in the 
mid axillary line, measuring one-inch, from prior drain scar.  
The lungs were clear to percussion/auscultation.  Chest 
movement with breathing was normal.  The impression was 
status post surgical operation for shrapnel injuries of the 
right chest in 1968 with removal of a rib, tracheostomy, 
patching up of lung injuries and removal of shrapnel, with 
residual mild posterior chest discomfort, with no significant 
residual pulmonary functional defect, minimal syndrome, and 
the examiner noted that there were no significant 
disabilities.  

The Board notes that the veteran's representative in a 
January 2005 statement, appeared to question the adequacy of 
the VA examinations, however the Board finds that the 
examinations considered the veteran's past medical history 
and thoroughly evaluated the present level of his disability.  

It appears that the RO in a November 2001 supplemental 
statement of the case, tried to rate the veteran's disorder 
under Diagnostic Code 6843 for traumatic chest wall defect, 
pneumothorax, hernia, etc.  Given that the veteran's FEV1 was 
over 90 percent, he did not meet the rating criteria in 
excess of 10 percent.  See 38 C.F.R. § 4.97, Diagnostic Code 
6843.  

The above evidence demonstrates that the veteran does not 
meet the next higher rating of 20 percent, under Diagnostic 
Code 5321.  Although the veteran in service had a through-
and-through wound of the thoracic esophagus, with motor 
fragment wound to the right chest wall, had comminuted of the 
lateral 3rd through 6th ribs and fracture blade of scapula, 
was hospitalized and underwent extensive treatment, including 
debridement of mortar fragment wounds, the evidence does not 
show complaints of cardinal signs and symptoms of muscle 
disability.  Although scars were noted during the VA 
examinations, the July 2000 VA examination showed the scars 
were not painful.  During the September 2001 VA examination, 
the veteran complained of soreness, the examiner found that 
chest movement with breathing was normal, there was residual 
mild posterior chest discomfort, with no significant residual 
pulmonary functional defect, and no significant disabilities.  
The VA examinations did not appear to show indication on 
palpation of loss of deep fascia and muscle substance.  A 
July 2000 x-ray showed old right 6th rib fracture deformity, 
2 small metallic foreign bodies right upper lung zone, 
subsegmental atelectasis/scar left lateral costophrenic 
angle, and it was noted that a small nodular lesion of the 
left base may be calcified.  The May 2001 radiology report 
revealed at least 3 small isolated opacities in line with the 
upper right chest and shoulder region.  No evidence of 
intermuscular trauma or atrophy was reported.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


